Citation Nr: 0637019	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  96-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition as secondary to service-connected tinnitus and 
vertigo.

2.  Entitlement to service connection for hemorrhoids as 
secondary to service-connected tinnitus and vertigo.

3.  Entitlement to service connection for a lung disorder as 
secondary to service-connected otitis media.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
circulatory problems as a result of VA dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
determination of the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  That denied 
service connection for a heart disorder as secondary to 
service-connected nervous disorder; service connection for 
back injury, prostate condition, and hemorrhoids as secondary 
to service-connected tinnitus and vertigo; service connection 
for a lung condition as secondary to service-connected ear 
infection; and service connection for a circulatory problem 
and nerve damage in the head secondary to dental treatment.  
In May 2003, service connection for vertigo was granted.  In 
April 2004, the Board remanded the claims for further 
development.  In March 006, the RO granted service connection 
for a heart disorder, and degenerative arthritis of the 
lumbar and cervical spine.  The remaining matters before the 
Board are as stated on the previous page.  

The Board notes that some of the veteran's written 
submissions reflect assertions that his claimed dental 
disorder with circulatory and neurological damage resulted 
from radiation exposure from the insertion of radium implants 
to the sinus area during service.  Also, through written 
submissions and histories reported, the veteran appears to be 
seeking service connection for hemorrhoids as secondary to 
his service-connected low back disorder.  In a statement 
dated in March 2006, the veteran raised several claims such 
as: entitlement to increased ratings for a right ear hearing 
loss and low back disorder; service connection for cellulitis 
as secondary to his service-connected heart disorder; and 
service connection for a right shoulder disorder, bilateral 
hand disorder, a right hip disorder, and loss of creative 
organ.  These matters are not before the Board and are 
referred to the RO for further action.

The issue of entitlement to compensation under 38 U.S.C. § 
1151 for circulatory problems as a result of VA dental 
treatment is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's prostate condition is not shown to be 
related to service or to be secondary to service-connected 
tinnitus and vertigo.

2.  The veteran's hemorrhoids are not shown to be related to 
service or to be secondary to service-connected tinnitus and 
vertigo.

3.  The veteran's lung disorder is not shown to be related to 
service or to be secondary to service-connected otitis media.


CONCLUSION OF LAW

1.  Service connection for a prostate condition is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.310 (2006).

2.  Service connection for hemorrhoids is not warranted. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.310 (2006).

3.  Service connection for a lung disorder is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.310 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and has been notified 
of the information and evidence necessary to substantiate the 
claims and of the efforts to assist him.  In a letter dated 
in October 2003 and April 2004, the RO or Appeals Management 
Center (AMC) notified the veteran of the information and 
evidence needed to substantiate and complete his claims, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The April 2003 letter advised the veteran to 
submit "any evidence in [his] possession that pertains to 
[his] claim[s]."  The claim was subsequently readjudicated 
by a March 2006 supplemental statement of the case (SSOC).  

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the AMC prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

The appellant has not been notified of the type of evidence 
needed to evaluate the disability rating and to determine the 
effective date of an award in regards to the service 
connection claims. (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, such notice becomes significant 
when there is an award of the benefit sought (compensation).  
As the decision below is a denial rather than a grant of 
compensation, neither the rating of the disabilities at issue 
nor effective dates of the award is relevant, and the veteran 
is not prejudiced by the fact he did not receive such notice.

All pertinent (identified) records available have been 
secured.  The veteran has been provided a VA examination.  He 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

II.  Factual Background

A record dated in February 1951, by Dr. D. A. (a private 
physician), noted a history provided by the veteran of a 
chronic ear infection due to a service connected injury in 
1943.  An examination of the ears revealed that the membrane 
tympani was scarred plus 2 on the left and was dull red plus 
2 on the left.  There was bilateral mixed type of hearing 
loss.  An examination of the nose revealed that the septum 
was irregular plus 1 to the left, mucus membrane was 
congested and red, and sinuses were clear to 
transillumination.  Tonsils tag on the left was plus 1.  The 
conclusion was that the veteran had acute upper respiratory 
infection with left tubotympanitis and tinnitus, related to 
an ear injury.  He was given local shrinkage and suction and 
otoscopic suction and started on Benadryl and nose drops.  It 
was indicated that he should have three radium treatments to 
the Eustachian tubes.  A letter dated in May 1951 indicated 
that the veteran had shown considerable improvement since 
local treatment to the nose and ears were carried out along 
with the radium applications to the openings of the 
Eustachian tubes.  He had more discomfort in the left ear and 
more obstruction in the left side of the nose than could be 
accounted for on an allergic basis.  

A June 1953 treatment record from Dr. C. A. P. indicated that 
the veteran had a clinical diagnosis of bronchiectasis and a 
pathological diagnosis was "questionable bronchiectasis" 
and "mild chronic bronchitis."  A right lower lobectomy was 
performed.  

January 1989 emergency room records from Eisenhower Memorial 
Hospital showed treatment for acute bronchitis and fever.  

February 1994 to October 1998 treatment records from Loma 
Linda VA Medical Center (VAMC)/Loma Linda University show 
multiple treatments for groin pain, bowel and bladder 
difficulty, and hemorrhoids.  A September 1994 record 
included a past surgical history of a right lower lobectomy 
in 1953 that was secondary to an explosive accident; a 
history of prostate resections secondary to the lumbar 
problems; and a history of vestibular problems since his 
explosive accident in 1945.  Another September 1994 record 
noted a history of falls, spinal injuries and secondary 
rectal/prostate trauma.  A history of chronic obstructive 
pulmonary disease and internal and external hemorrhoids was 
also noted.  The records show that the veteran underwent a 
hemorrhoidectomy and pulpectomy in September 1994.  A 
November 1994 record included a 30 year history of bowel 
problem secondary to low back injury.  The veteran further 
indicated that he was unable to have a regular bowel 
movement, necessitating manual removal of stool.  It was also 
reported that he had a prostatectomy in 1986 and a 
hemorrhoidectomy in 1994.  An April 1995 record included an 
impression of spinal stenosis, in which the physician 
indicated that it was doubted that this was causing the 
veteran's chronic problem with constipation.  A June 1995 
record included complaints of right groin cramps for years, 
in which the pain worsened since hemorrhoidectomy in 1994.  A 
June 1995 record included an assessment of poor bowel 
movements secondary to possible sacral nerve damage and groin 
pain that sounded like possible nerve entrapment.  An October 
1995 record noted complaints of electric-type shock in the 
right groin, a lack of feeling in his bowels and is 
constantly constipated, and has pain in both lower 
extremities.  A February 1996 record included a diagnosis of 
sinusitis and bronchitis.  The veteran reported that he had 
implants placed in the Eustachian tubes and since then, has 
had problems of drainage and cough.  A May 1996 record noted 
that there was constipation secondary o decreased sensation 
of anal canal.  Constipation was aggravated by 
hemorrhoidectomy in 1994.    

An August 1994 statement from Dr. D. H. indicated that he 
performed a transurethral resection of the veteran' prostate 
in 1986 with the pathologist reporting benign prostatic 
hypertrophy.  Dr. D. H. last saw the veteran in May 1994 and 
rectal examination showed the residual prostate to be benign 
in consistency.  A urinalysis was chemically and 
microscopically negative.  

A statement received by the veteran in September 1994 
indicated that he had complete removal of the prostate due to 
back and bowel injury by falling into a pit due to vertigo 
and dizzy spell from inner ear damage.  

In a December 1996 memorandum, a VA Doctor of Osteopathy, 
reviewed the claims file and indicated that although the 
veteran may have suffered acute, limited myofascial injury to 
his back during the fall he describes, it is highly 
improbable that it caused the prostatic hypertrophy and 
hemorrhoids.  The VA doctor did not see a proximate cause for 
the hematuria, which may or may not have been associated with 
the prostate problem.  The benign prostate hyperplasia for 
which the veteran had a transurethral prostate resection was 
probably found incidentally to the complaint of hematuria and 
would have had no relation to the recent or any prior falls.  
There is no mechanism which the physician could think of 
wherein a fall would lead to hemorrhoids.  Hemorrhoids, like 
any other varicosity, are due to a laxity in a vessel wall 
and back pressure, in the case of hemorrhoids, this may be 
due to increased intra-abdominal pressure or an inherited 
component.  

The VA doctor indicated that the veteran was thoroughly 
reviewed for sequela to the back injury.  The 
electromyographic and velocity conduction studies showed no 
findings.  The doctor commented that x-rays showed spinal 
stenosis, which is a condition that develops over time and is 
unrelated to injury.  The consensus was that subjective 
complaints could not be substantiated with objective 
findings.   

In reviewing the lung condition as secondary to the service 
connected hearing loss, the VA doctor indicated that the 
first mention of a lung condition was in 1954 when the 
veteran, then a baker, had a cough of a long duration.  There 
was a lobectomy in February 1954 for "bronchiectasis" but 
pathology report showed chronic bronchitis.  At this time, 
the veteran was smoking and was also noted to have 
"allergies".  While there may have been some drainage just 
after the original ear injury through the Eustachian tubes, 
this would not have caused bronchitis.  The veteran had an 
extensive work history, in his work as a baker and earlier 
working near drill press, he may have had occupational 
exposure of significance.  Also, the veteran used tobacco.  

June 2004 to October 2004 VA outpatient treatment records 
show that the veteran was treated for bronchitis in June 
2004.  In September 2004, his chest appeared symmetrical, no 
use of accessory muscles was noted, lungs were clear to 
auscultation bilaterally, and there were no rales, rhonchi, 
or wheezing noted.  

A December 2004 VA pulmonary examination report, with a 
February 2005 addendum, indicated that the C-file had been 
reviewed.  A chest examination showed good breath sounds 
bilaterally and bilateral crackles at both bases.  There is a 
right thoracotomy scar that is well healed.  His heart showed 
regular rate and rhythm with an S4 gallop.  There is a medium 
sternotomy scar that is well healed.  Pulmonary function 
tests revealed very mild obstructive airway disease that 
improves with bronchodilators but the two sided vital 
capacity and the FEV1/FVC ratio prebronchodilator are normal.  
The diagnosis included a history of questionable 
bronchiectasis with prior lower lobe resection.  The examiner 
noted that the complaints of cough/bronchitis are frequent in 
the early 1950's, with a resection of the right lower lobe 
for a clinical diagnosis of bronchiectasis in June 1953 at 
Blodgett Memorial Hospital.  The pathological diagnosis was 
"questionable bronchiectasis" and "mild chronic 
bronchitis."  The VA examiner commented that he found no 
evidence that the "chronic bronchitis" and "questionable 
bronchiectasis" seen in the 1953 lung resection or the 
probably very mild airway obstruction present on current 
PFT's are in anyway related to his chronic otitis media 
(emphasis in original).  The examiner added that "they are 
not related to military service, or [the veteran's] service 
connected conditions."  

On December 2004 VA examination (with an October 2005 
addendum) it was noted that the C-file was reviewed.  At the 
time of the exam, the veteran had complaints of rectal pain 
and chronic constipation.  Physical examination revealed no 
colostomy and no evidence of fecal leakage.  The size of the 
lumen was relaxed.  He has very, very little muscle tone.  He 
has no signs of anemia or fissures.  He does have internal 
hemorrhoids on flex sigmoidoscopy with no evidence of 
bleeding on examination.  The diagnoses included "chronic 
constipation is not likely associated or related to 
hemorrhoidectomy and pulpectomy in 1994" and "chronic 
rectal pain [ ] at least as likely as not likely associated 
with past surgeries."  An addendum indicated that the 
veteran was seen by the G. I. Department in February 2005, in 
which no further evaluations were recommended for the 
veteran's rectal pains/constipation problems.  The examiner 
opined that the veteran's "past hemorrhoid problems [and] 
surgery is not aggravated by vertigo and tinnitus."  

On a December 2004 VA examination report, with a March 2005 
addendum, the examiner indicated that he searched the C-file 
and the remote data, and was unable to find the report of the 
transurethral resection of the prostate that was reported by 
the veteran.  The examiner noted that the veteran has a long, 
long history of rectal pains and pelvic pains, and his review 
of the systems in the past, in terms of genitourinary, have 
been negative.  His UA, serum creatinine and serum BUN have 
always been normal, but at the time of examination, the 
veteran complains of urinary emergency and is not taking 
medication for this.  He has no urinary incontinence.  He has 
no history of urinary tract infections, renal colic, or acute 
nephritis, and has no history of renal bladder or prostate 
carcinoma.  Inspection and palpation of the penis and 
testicles and epididymis is normal.  Peripheral pulses are 2+ 
and symmetrical.  His test in November 2004 for 
microalbuminuria was positive with a small amount over 30.  
His chem. 13 reveals a creatinine of 1.2 and a BUN of 16.  
His physical examination reveals 2+ enlarged prostate.  The 
diagnoses included urinary urgency likely as not likely 
secondary to benign prostatic hypertrophy; chronic rectal 
pains, not likely a gastro-urinary problem.  The addendum 
indicated that the veteran's benign prostatic hypertrophy is 
not caused or aggravated by vertigo and tinnitus.  The 
examiner indicated that there is nothing in the medical 
literature that makes any association between benign 
prostatic hypertrophy and vertigo and tinnitus.  

III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  If bronchiectasis 
is manifested to a compensable degree within one year 
following the veteran's separation from active duty, it may 
be presumed to have been incurred in service.  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  In order to establish service 
connection for a claimed disorder, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

IV.  Analysis

A.  Prostate Condition

There is no evidence that a prostate condition was 
manifested, incurred in, or aggravated in service, and the 
veteran does not argue otherwise.  Consequently, direct 
service connection for this disorder is not for 
consideration.  

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  The veteran has benign prostatic hypertrophy.

The further two requirements that must be satisfied are: 
evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected to which the disability claimed may be related.  
That requirement is met, as tinnitus and vertigo are service 
connected. However, there is no medical evidence on file 
which provides a nexus between the prostate condition for 
which service connection is sought and the service connected 
tinnitus/vertigo.  In a December 1996 memorandum, A VA doctor 
indicated it is highly improbable that a fall (due to the 
veteran's tinnitus/vertigo) that resulted in a back injury 
caused the prostatic hypertrophy.  In a March 2005 addendum 
to a December 2004 VA examination, the examiner opined that 
the veteran's benign prostatic hypertrophy is not caused or 
aggravated by vertigo and tinnitus.  The examiner reasoned 
that there is no association in the medical literature 
between benign prostatic hypertrophy and vertigo and 
tinnitus.  As a layperson, the veteran is not competent to 
establish causation by his own observations/opinion.  See 
Espiritu, supra.

There is a preponderance of the evidence against finding that 
the veteran's prostate condition was incurred or aggravated 
in service, or caused or aggravated by service-connected 
disability.  Accordingly, this claim must be denied.

B.  Hemorrhoids

The veteran also seeks service connection for hemorrhoids 
based on a theory of causality similar to that alleged for 
the prostate condition.

There is no evidence that hemorrhoids were incurred in or 
aggravated by active service, and the veteran does not argue 
otherwise.  Consequently, direct service connection for this 
disorder is not for consideration.  As with the prostate 
condition, there is competent evidence (a medical diagnosis) 
of current disability.  Diagnoses of hemorrhoids are of 
record.  Likewise, it is established that the veteran has 
service-connected tinnitus/vertigo.  He argues that his 
hemorrhoids are due to his service-connected 
tinnitus/vertigo, and should be service connected on a 
secondary basis.  The record is devoid of any medical opinion 
supporting this theory of causality.  In a December 1996 
memorandum, A VA doctor indicated it is highly improbable 
that a fall (due to the veteran's tinnitus/vertigo) that 
resulted in a back injury caused the hemorrhoids.  The 
examiner further stated that there was no mechanism wherein a 
fall would lead to hemorrhoids.  An October 2005 addendum to 
a December 2004 VA examination indicated that past hemorrhoid 
problems and surgery was not aggravated by vertigo and 
tinnitus.  As a layperson, the veteran is not competent to 
establish such causation by his own observations/opinion. See 
Espiritu, supra.

There is a preponderance of the evidence against the 
proposition that any current hemorrhoid disorder was incurred 
or aggravated in service or was caused or aggravated by 
service-connected tinnitus/vertigo.  Accordingly, this claim 
must be denied.

C.  Lung Disorder

There is no evidence that a lung disorder was manifested, 
incurred in, or aggravated in service, and the veteran does 
not argue otherwise.  Consequently, direct service connection 
for this disorder is not for consideration.  Likewise, there 
is no evidence that the lung disorder was manifest in the 
first postservice year, so as to warrant consideration of the 
presumptive provisions for chronic diseases in 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met. The veteran has a history of questionable 
bronchiectasis with prior right lower lobe resection.

The further two requirements that must be satisfied are: 
evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected to which the disability claimed may be related.  
That requirement is met, as otitis media is service 
connected.  The only medical evidence that suggests a nexus 
stems from a February 1951 record, in which Dr. D. A. 
indicated that the veteran had an acute upper respiratory 
infection related to an ear injury (which is assumed the 
doctor is referring to the ear injury in service).  The Board 
finds that this statement lacks probative value because Dr. 
D. A. did not review the claims file and appears to have 
relied solely on the history provide by the veteran.  
Furthermore, there is no competent medical evidence of record 
which provided a nexus between the veteran's right lobectomy 
(that was performed two years later when he had a diagnosis 
of questionable bronchiectasis) and any current lung disorder 
for which service connection is sought is related to the 
veteran's service-connected otitis media.  In a December 1996 
memorandum, a VA doctor indicated that she reviewed the 
claims file and noted that there was a lobectomy in February 
1954 for "bronchiectasis," but the pathology report showed 
chronic bronchitis.  She further stated that while there may 
have been some drainage just after the original ear injury 
through the Eustachian tubes, this would not have caused 
bronchitis.  She indicated that the veteran's extensive work 
history, as a baker and working near a drill press, may have 
significance; also the veteran did use tobacco.  In a 
February 2005 addendum to a December 2004 VA examination, the 
examiner also indicated that he reviewed the claims file and 
stated that he found no evidence that the "chronic 
bronchitis" and "questionable bronchiectasis" seen in the 
1953 lung resection or the probably very mild airway 
obstruction present on current PFT's are in anyway related to 
his chronic otitis media (emphasis in original).  The 
examiner added that "they are not related to military 
service, or [the veteran's] service connected conditions."  
As a layperson, the veteran is not competent to establish 
causation by his own observations/opinion. See Espiritu, 
supra.

There is a preponderance of the evidence against finding that 
chronic bronchitis, questionable bronchiectasis, or the very 
mild airway obstruction was incurred or aggravated in 
service, manifested to a compensable degree within one year 
of his service separation, or caused or aggravated by the 
service-connected otitis media.  Accordingly, this claim must 
be denied.


ORDER

Service connection for a prostate condition is denied.

Service connection for hemorrhoids is denied.

Service connection for a lung disorder is denied.


REMAND

It appears that pertinent medical information remains 
outstanding.  In a statement dated in March 2003, the veteran 
indicated that he had more information or evidence to give to 
VA to substantiate his claim.  He then indicated that he 
received dental treatment at Hancharick Hospital Clinic and 
had further dental treatment scheduled for October 2006 at 
Loma Linda VAMC.  As such records may have some bearing on 
the veteran's claim, they should be associated with the 
claims file.  Furthermore, as VA records are constructively 
of record, they must be secured.

The Board notes that the medical opinion obtained to 
determine whether the veteran would be entitled to 
compensation under the provisions of 1151 based upon 
treatment he received at that facility was actually from the 
same physician who provided the possible treatment in 
question.  Furthermore, the examiner appeared to base his 
opinion on the fact that there was no evidence that any 
dental treatment since that date has been problematic, 
however, the veteran has indicated that he has had related 
problems and has had subsequent treatment.  As such, the 
Board finds that another VA examination is indicated based on 
a complete review of the records by a nontreating physician.  

The Board notes that the veteran filed his claim in 1994.  
The applicable statutes and regulations in effect prior to 
October 1, 1997, provided that when any veteran suffers an 
injury or aggravation of an injury as a result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358(a), 3.800.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized. 38 C.F.R. § 3.358(b).

Accordingly, the case is REMANDED for the following action:

1.  Inasmuch as the veteran's statements 
vary in the allegation as to what he 
considers caused any current circulatory 
and nerve damage, and a claim for benefits 
under § 1151 requires some specificity, 
the RO/AMC should ask him to clarify what 
specific VA treatment is the basis for his 
§ 1151 claim, and to identify all health 
care providers that have treated him for 
any current circulatory and nerve damage 
related to dental treatment.  The RO/AMC 
should obtain complete treatment records, 
not already on file, from each health care 
provider identified, specifically 
including, but not limited to, Hancharick 
Hospital Clinic and Loma Linda VAMC. 

2.  The RO/AMC should schedule the veteran 
for a VA examination with an appropriate 
nontreating physician to determine the 
nature and etiology of any current 
circulatory and nerve damage.  All 
indicated studies must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  In 
addition, it is requested that the 
examiner provide the following:

(a) The degree of medical probability that 
there was any increased or additional 
disability with regard to current 
circulatory and nerve damage as a result 
of VA dental treatment not as a result of 
the veteran's own willful misconduct or 
continuance or natural progress of disease 
or injury.

(b) If the physician believes that 
increased or additional circulatory and 
nerve damage arose out of VA dental 
treatment, identify the increment of 
increased or additional disability.  The 
opinion should discuss such factors as any 
circulatory and nerve damage pathology 
present prior to the VA dental treatment, 
the propriety of the VA dental treatment 
itself, and pathology any circulatory and 
nerve damage after the treatment in 
question, the effects of any intercurrent 
treatment, and the nature, etiology, and 
extent of all current circulatory and 
nerve damage pathology.  The examiner 
should fully explain the rationale for the 
opinion given.

Any opinions expressed must be accompanied 
by a complete rationale.  If an opinion 
can not be expressed without resort to 
speculation, the examiner should so 
indicate.

3.  The RO/AMC should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental SOC and given 
the opportunity to respond.  The case 
should then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


